number release date id office uilc cca-781615-08 -------------- from ------------------- sent tue pm to ------------------ cc subject re nol issue to briefly answer these question sec_1 sec_6514 deals with credit or refunds after the period of limitations has run it is not relevant in determining whether the period of limitations has run which is your issue here the compute the net_operating_loss for any preceding or succeeding taxable_year from which a net_operating_loss may be carried over or carried back to such taxable_year in sec_1 -1 b is refering to the taxable years preceding the taxable_year of such loss and the taxable years following the taxable_year of the loss as described by sec_172 also the context of the phone conversation referred to was to your particular case and at this time should not be extended beyond the case at hand the meaning of the term credit as used in is not as you describe again please follow the analysis in the plr referred to as well as the analysis of the tax_court in 56_tc_910 a tax_court case permitting taxpayer a similar recalculation in the investment_credit carryover area along with 95_tc_437 and 95_tc_257 pertaining to the services ability to go back to a closed_year to make a nol redetermination for purposes of properly calculating the deduction in an open_year the reasoning used by the tax_court applies to your situation i can not follow the hypothetical examples you provided as they contain several errors in analysis it is probably more beneficial to focus on the specific matter at hand again the key issue generally is that in this matter the year at issue is the year the sec_172 deduction is being taken and not when the losses used to calculate that deduction occurred so long as its within the period permitted under sec_172 please re-read the analysis in the plr and tax_court cases referred to above these all stand for the conclusion that the taxpayer may recharacterize events that occurred in year closed under the statute of limitations-for purposes of redetermining net operating losses available for taxpayer to carry over and deduct as net_operating_loss deductions in subsequent tax years see also issue in irs nsar standing for the same
